JS 44 (Rev. 10/20)                                    CIVILDocument
                                    Case 2:21-cv-01467-CDJ  COVER 1SHEET
                                                                     Filed 03/29/21 Page 1 of 22
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                               DEFENDANTS
          Anthony Frazier                                                                                        Garda Worl Security Corporation, et al.,

    (b)   County of Residence of First Listed Plaintiff                 Chester County                          County of Residence of First Listed Defendant              Palm Beach County, FL
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
           Simon & Simon, PC
           1818 Market St., Suite 2000
           Philadelphia, PA 19103
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                            III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                       3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                                 (U.S. Government Not a Party)                      Citizen of This State          ✖ 1          1      Incorporated or Principal Place         4     4
                                                                                                                                                            of Business In This State

    2   U.S. Government                  ✖    4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5    ✖ 5
          Defendant                                 (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                       Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                         Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                          Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                     TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                            PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                               310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                           315 Airplane Product                Product Liability        690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                     Liability                  367 Health Care/                                                                                    400 State Reapportionment
    150 Recovery of Overpayment              320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment                 Slander                        Personal Injury                                                820 Copyrights                   430 Banks and Banking
    151 Medicare Act                         330 Federal Employers’              Product Liability                                              830 Patent                       450 Commerce
    152 Recovery of Defaulted                     Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
         Student Loans                       340 Marine                          Injury Product                                                     New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)                 345 Marine Product                  Liability                                                      840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment                   Liability                 PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits        ✖       350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits                  355 Motor Vehicle               371 Truth in Lending             Act                                                                485 Telephone Consumer
    190 Other Contract                           Product Liability           380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability           360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                                Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                             362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                                 Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                          CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation                    440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                          441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment               442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                        443 Housing/                        Sentence                                                           or Defendant)                896 Arbitration
    245 Tort Product Liability                   Accommodations              530 General                                                       871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property              445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                                 Employment                  Other:                       462 Naturalization Application                                             Agency Decision
                                             446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                                 Other                       550 Civil Rights                 Actions                                                                State Statutes
                                             448 Education                   555 Prison Condition
                                                                             560 Civil Detainee -
                                                                                 Conditions of
                                                                                 Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                          3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                                  Appellate Court              Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                                   (specify)                 Transfer                          Direct File
                                              Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              28 U.S.C. § 1391(a) (1) and (2)
VI. CAUSE OF ACTION                           Brief description of cause:
                                              Motor Vehicle Accident
VII. REQUESTED IN                                  CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                    UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                                  (See instructions):
      IF ANY                                                               JUDGE                                                               DOCKET NUMBER
DATE                                                                         SIGNATURE OF ATTORNEY OF RECORD
03/29/2021
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                         APPLYING IFP                                    JUDGE                           MAG. JUDGE
                             Case 2:21-cv-01467-CDJ
                                                UNITEDDocument   1 Filed
                                                      STATES DISTRICT    03/29/21 Page 2 of 22
                                                                      COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                     Anthony Frazier - 718 W 6th St., Chester, PA 19013
Address of Plaintiff: ______________________________________________________________________________________________
                                    Garda CL Technical Service, Inc. d/b/a Garda Cash Logistics, et al., - 2000 NW Corporate Blvd., Boca Raton, FL 33394
Address of Defendant: ____________________________________________________________________________________________
                                                                   I-76 in Philadlephia, PA
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           03/29/2021
DATE: __________________________________                                     Must sign here
                                                             __________________________________________                                   201798
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                        
                                                                                            ✔    5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

                Marc Simon
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

     
     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


           03/29/2021
DATE: __________________________________                                   Sign here if applicable
                                                             __________________________________________                                   201798
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
                Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 3 of 22
                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                       CASE MANAGEMENT TRACK DESIGNATION FORM
                                                     :                          CIVIL ACTION
        Anthony Frazier                              :
                          v.                         :
                                                     :
Garda World Security Corporation, et al.,            :                          NO.

   In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
   plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
   filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
   side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
   designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
   the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
   to which that defendant believes the case should be assigned.

   SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
   (a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

   (b) Social Security – Cases requesting review of a decision of the Secretary of Health
       and Human Services denying plaintiff Social Security Benefits.                                   ( )

   (c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

   (d) Asbestos – Cases involving claims for personal injury or property damage from
       exposure to asbestos.                                                                            ( )

   (e) Special Management – Cases that do not fall into tracks (a) through (d) that are
       commonly referred to as complex and that need special or intense management by
       the court. (See reverse side of this form for a detailed explanation of special
       management cases.)                                                                               ( )

   (f) Standard Management – Cases that do not fall into any one of the other tracks.                   (; )


      03/29/2021                    0DUF6LPRQ                              Anthony Frazier
   Date                               Attorney-at-law                       Attorney for
                                                    0DUF6LPRQ#JRVLPRQFRP

   Telephone                           FAX Number                           E-Mail Address


   (Civ. 660) 10/02
       Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 4 of 22




                     UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________
Anthony Frazier                         :
         th
718 W 6 St.                             :
Chester, PA 19013                       :           #
                             Plaintiff  :
v.                                      :
                                        :
Garda CL Technical Service, Inc. d/b/a  :
Garda Cash Logistics                    :
2000 NW Corporate Blvd.                 :
Boca Raton, FL 33394                    :
                                        :
And                                     :
                                        :
Garda World Security Corporation        :
2000 NW Corporate Blvd.                 :
Boca Raton, FL 33394                    :
                                        :
And                                     :
                                        :
Gardaworld Cashlink, LLC                :
2000 NW Corporate Blvd.                 :
Boca Raon, FL 33394                     :
                             Defendants :
             Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 5 of 22




                                           COMPLAINT

                                              PARTIES

        1.       Plaintiff, Anthony Frazier, is a resident of the Commonwealth of Pennsylvania,

residing at the address listed in the caption of this Complaint.

        2.       Defendant, Garda CL Technical Service, Inc. d/b/a Garda Cash Logistics, is a

corporate entity authorized to conduct business in the State of Florida, with a business address

listed in the caption of this Complaint.

        3.       Defendant, Garda World Security Corporation, is a corporate entity authorized to

conduct business in the State of Florida, with a business address listed in the caption of this

Complaint.

        4.       Defendant, Gardaworld Cashlink, LLC, is a corporate entity authorized to

conduct business in the State of Florida, with a business address listed in the caption of this

Complaint.

                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the parties and subject matter of this Civil

Action-Complaint in that the Plaintiff, Anthony Frazier, is a citizen of Pennsylvania and the

Defendants, Garda CL Technical Service, Inc. d/b/a Garda Cash Logistics, Garda World

Security Corporation and Gardaworld Cashlink, LLC, are upon information and belief corporate

entities with their principal place of business in FLorida and the amount in controversy in this

case, exclusive of interest and costs, exceeds the sum of $75,000.

        6.       Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(a) (1) and (2) in

that this is a judicial district in which a substantial part of the events or omissions giving rise to

the claims asserted in this Complaint occurred in this judicial district.
            Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 6 of 22




                                              FACTS

         1.       On or about February 7, 2020, at or about 2:29 p.m., Plaintiff, Anthony Frazier,

 was the operator of a motor vehicle, which was exiting I-76, in Philadelphia, PA.

       7.        At or about the same date and time, a drive for Garda CL Technical Service, Inc.

d/b/a Garda Cash Logistics, Garda World Security Corporation and Gardaworld Cashlink, LLC,

was the operator of a motor vehicle, owned by Defendants, Garda CL Technical Service, Inc.

d/b/a Garda Cash Logistics, Garda World Security Corporation and Gardaworld Cashlink, LLC,

which was traveling at or around the aforementioned location of the Plaintiff’s vehicle.

            2.    At or about the same date and time, Defendants’ vehicle was involved in a

 collision with Plaintiff’s vehicle.

            3.    At all times relevant hereto, a driver from Garda CL Technical Service, Inc. d/b/a

 Garda Cash Logistics, Garda World Security Corporation and Gardaworld Cashlink, LLC was

 operating the aforesaid Defendants, Garda CL Technical Service, Inc. d/b/a Garda Cash

 Logistics, Garda World Security Corporation and Gardaworld Cashlink, LLC’s vehicle as an

 agent, servant and/or employee, acting within the scope of their agency.

            4.    The aforesaid motor vehicle collision was the result of Defendant, negligently

 and/or carelessly, operating his/her vehicle in such a manner so as to strike Plaintiff’s vehicle.

            5.    The aforesaid motor vehicle collision was a direct result of the negligence and/or

 carelessness of the Defendants and not the result of any action or failure to act by the Plaintiff.

            6.    As a result of the collision, Plaintiff suffered severe and permanent injuries,

 including to the knee, head and back as are more fully set forth below.
        Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 7 of 22




                                   COUNT I
   Anthony Frazier v. Garda CL Technical Service, Inc. d/b/a Garda Cash Logistics
                             Negligent Entrustment

        7.      Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        8.      The negligence and/or carelessness of the Defendant, which was the proximate

cause of the aforesaid motor vehicle collision and the resultant injuries sustained by the

Plaintiff, consisted of but are not limited to the following:

               a. Permitting a driver for Garda CL Technical Service, Inc. d/b/a Garda Cash

                   Logistics, to operate the motor vehicle without first ascertaining whether or

                   not he was capable of properly operating said vehicle;

               b. Permitting a driver for Garda CL Technical Service, Inc. d/b/a Garda Cash

                   Logistics, to operate the motor vehicle when Defendant, Garda CL

                   Technical Service, Inc. d/b/a Garda Cash Logistics., knew, or in the exercise

                   of due care and diligence, should have known that a driver for Garda CL

                   Technical Service, Inc. d/b/a Garda Cash Logistics, was capable of

                   committing the acts of negligence set forth above;

               c. Failing to warn those persons, including the Plaintiff, that Defendant, Garda

                   CL Technical Service, Inc. d/b/a Garda Cash Logistics, knew, or in the

                   existence of due care and diligence should have known, that the Plaintiff

                   would be exposed to a driver for Garda CL Technical Service, Inc. d/b/a

                   Garda Cash Logistics’s negligent operation of the motor vehicle; and

               d. Otherwise negligently entrusting said vehicle to said driver from Garda CL

                   Technical Service, Inc. d/b/a Garda Cash Logistics.
         Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 8 of 22




         9.      As a direct and consequential result of the negligent and/or carless conduct of

 the defendant, described above, the Plaintiff suffered various serious and permanent personal

 injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or

 aggravation of pre-existing conditions, including to the knee, head and back, all to Plaintiff’s

 great loss and detriment.

         10.      As a result of these injuries, all of which are permanent in nature and all of

 which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

 and may in the future suffer great anguish, sickness and agony and will continue to suffer for

 an indefinite time into the future.

         11.     As an additional result of the carelessness and/or negligence of Defendant,

 Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

         12.     As a further result of Plaintiff’s injuries, he has in the past, is presently and

 may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

 further loss and detriment.

         13.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

 Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

 amount equal to and/or in excess of the basic personal injury protection benefits required by

 the Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

 amended, for which he/she makes a claim for payment in the present action.

       WHEREFORE, Plaintiff, Anthony Frazier, prays for judgment in plaintiff’s favor and

against Defendant, Garda CL Technical Service, Inc. d/b/a Garda Cash Logistics, in an amount

in excess of Seventy-Five Thousand ($75,000.00) Dollars, plus all costs and other relief this

court deems necessary.
        Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 9 of 22




                                   COUNT II
   Anthony Frazier v. Garda CL Technical Service, Inc. d/b/a Garda Cash Logistics
                              Respondeat Superior

        14.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        15.     The negligence and/or carelessness of the Defendant, Garda CL Technical

Service, Inc. d/b/a Garda Cash Logistics, itself and by and through its agent, servant and/or

employee, a driver for Garda CL Technical Service, Inc. d/b/a Garda Cash Logistics, acting at

all times relevant hereto within the scope of it’s agency, which was the direct and proximate

cause of the aforesaid motor vehicle collision and the resultant injuries sustained by the

plaintiffs, consisted of but are not limited to the following:

               a. Striking Plaintiff’s vehicle, forcing the Plaintiff’s vehicle into a concrete

                   barrier;

               b. Operating his/her vehicle into Plaintiff’s lane of travel;

               c. Failing to maintain proper distance between vehicles;

               d. Operating said vehicle in a negligent and/or careless manner so as to strike

                   Plaintiff’s vehicle, without regard for the rights or safety of Plaintiffs or

                   others;

               e. Failing to have said vehicle under proper and adequate control;

               f. Operating said vehicle at a dangerous and excessive rate of speed under the

                   circumstances;

               g. Violation of the assured clear distance rule;

               h. Failure to keep a proper lookout;
Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 10 of 22




     i. Failure to apply brakes earlier to stop the vehicle without striking the

        Plaintiff’s vehicle;

     j. Being inattentive to his/her duties as an operator of a motor vehicle;

     k. Disregarding traffic lanes, patterns, and other devices;

     l. Driving at a high rate of speed which was high and dangerous for

        conditions;

     m. Failing to remain continually alert while operating said vehicle;

     n. Failing to perceive the highly apparent danger to others which the actions

        and/or inactions posed;

     o. Failing to give Plaintiffs meaningful warning signs concerning the

        impending collision;

     p. Failing to be highly vigilant and maintain sufficient control of said vehicle

        and to bring it to a stop on the shortest possible notice;

     q. Operating said vehicle with disregard for the rights of Plaintiff, even though

        he/she was aware or should have been aware of the presence of Plaintiff and

        the threat of harm posed to him/her;

     r. Continuing to operate the vehicle in a direction towards the Plaintiff’s

        vehicle when he/she saw, or in the exercise of reasonable diligence, should

        have seen, that further operation in that direction would result in a collision;

     s. Failing to operate said vehicle in compliance with the applicable laws and

        ordinances of the Commonwealth of Pennsylvania, pertaining to the

        operation and control of motor vehicles; and

     t. Being otherwise careless and/or negligent under the circumstances.
       Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 11 of 22




       16.     As a direct and consequential result of the negligent and/or careless conduct of

the Defendant, described above, the Plaintiff suffered various serious and permanent personal

injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or

aggravation of pre-existing conditions, including to the knee, head and back, all to Plaintiff’s

great loss and detriment.

       17.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for

an indefinite time into the future.

       18.      As an additional result of the carelessness and/or negligence of Defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       19.      As a further result of Plaintiff’s injuries, he has in the past, is presently and

may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.

       20.   As a direct result of the negligent and/or careless conduct of the Defendant,

plaintiff suffered damage to his personal property, including his/her motor vehicle, which

Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but not

limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

       21.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by

the Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.
        Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 12 of 22




       WHEREFORE, Plaintiff, Anthony Frazier, prays for judgment in Plaintiffs’ favor and

against Defendant, Garda CL Technical Service, Inc. d/b/a Garda Cash Logistics, in an amount

in excess of Seventy-Five Thousand ($75,000.00) Dollars, plus all costs and other relief this

court deems necessary.

                                       COUNT III
                   Anthony Frazier v. Garda World Security Corporation
                                  Negligent Entrustment

         22.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

 fully at length herein.

         23.     The negligence and/or carelessness of the Defendant, which was the proximate

 cause of the aforesaid motor vehicle collision and the resultant injuries sustained by the

 Plaintiff, consisted of but are not limited to the following:

               a. Permitting a driver for Garda World Security Corporation, to operate the

                   motor vehicle without first ascertaining whether or not he was capable of

                   properly operating said vehicle;

               b. Permitting a driver for Garda World Security Corporation, to operate the

                   motor vehicle when Defendant, Garda World Security Corporation., knew, or

                   in the exercise of due care and diligence, should have known that a driver for

                   Garda World Security Corporation, was capable of committing the acts of

                   negligence set forth above;

               c. Failing to warn those persons, including the Plaintiff, that Defendant, Garda

                   World Security Corporation, knew, or in the existence of due care and

                   diligence should have known, that the Plaintiff would be exposed to a driver
       Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 13 of 22




                 for Garda World Security Corporation’s negligent operation of the motor

                 vehicle; and

             d. Otherwise negligently entrusting said vehicle to said driver from Garda

                 World Security Corporation.

       24.     As a direct and consequential result of the negligent and/or carless conduct of

the defendant, described above, the Plaintiff suffered various serious and permanent personal

injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or

aggravation of pre-existing conditions, including to the knee, head and back, all to Plaintiff’s

great loss and detriment.

       25.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for

an indefinite time into the future.

       26.      As an additional result of the carelessness and/or negligence of Defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       27.      As a further result of Plaintiff’s injuries, he has in the past, is presently and

may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.

       28.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by

the Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.
        Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 14 of 22




       WHEREFORE, Plaintiff, Anthony Frazier, prays for judgment in plaintiff’s favor and

against Defendant, Garda World Security Corporation, in an amount in excess of Seventy-Five

Thousand ($75,000.00) Dollars, plus all costs and other relief this court deems necessary.

                                       COUNT IV
                   Anthony Frazier v. Garda World Security Corporation
                                   Respondeat Superior

         29.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

 fully at length herein.

         30.     The negligence and/or carelessness of the Defendant, Garda World Security

 Corporation, itself and by and through its agent, servant and/or employee, a driver for Garda

 World Security Corporation, acting at all times relevant hereto within the scope of it’s agency,

 which was the direct and proximate cause of the aforesaid motor vehicle collision and the

 resultant injuries sustained by the plaintiffs, consisted of but are not limited to the following:

               a. Striking Plaintiff’s vehicle, forcing the Plaintiff’s vehicle into a concrete

                   barrier;

               b. Operating his/her vehicle into Plaintiff’s lane of travel;

               c. Failing to maintain proper distance between vehicles;

               d. Operating said vehicle in a negligent and/or careless manner so as to strike

                   Plaintiff’s vehicle, without regard for the rights or safety of Plaintiffs or

                   others;

               e. Failing to have said vehicle under proper and adequate control;

               f. Operating said vehicle at a dangerous and excessive rate of speed under the

                   circumstances;

               g. Violation of the assured clear distance rule;
Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 15 of 22




    h. Failure to keep a proper lookout;

    i. Failure to apply brakes earlier to stop the vehicle without striking the

       Plaintiff’s vehicle;

    j. Being inattentive to his/her duties as an operator of a motor vehicle;

    k. Disregarding traffic lanes, patterns, and other devices;

    l. Driving at a high rate of speed which was high and dangerous for conditions;

    m. Failing to remain continually alert while operating said vehicle;

    n. Failing to perceive the highly apparent danger to others which the actions

       and/or inactions posed;

    o. Failing to give Plaintiffs meaningful warning signs concerning the impending

       collision;

    p. Failing to be highly vigilant and maintain sufficient control of said vehicle

       and to bring it to a stop on the shortest possible notice;

    q. Operating said vehicle with disregard for the rights of Plaintiff, even though

       he/she was aware or should have been aware of the presence of Plaintiff and

       the threat of harm posed to him/her;

    r. Continuing to operate the vehicle in a direction towards the Plaintiff’s vehicle

       when he/she saw, or in the exercise of reasonable diligence, should have

       seen, that further operation in that direction would result in a collision;

    s. Failing to operate said vehicle in compliance with the applicable laws and

       ordinances of the Commonwealth of Pennsylvania, pertaining to the

       operation and control of motor vehicles; and

    t. Being otherwise careless and/or negligent under the circumstances.
       Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 16 of 22




       31.     As a direct and consequential result of the negligent and/or careless conduct of

the Defendant, described above, the Plaintiff suffered various serious and permanent personal

injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or

aggravation of pre-existing conditions, including to the knee, head and back, all to Plaintiff’s

great loss and detriment.

       32.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for

an indefinite time into the future.

       33.      As an additional result of the carelessness and/or negligence of Defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       34.      As a further result of Plaintiff’s injuries, he has in the past, is presently and

may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.

       35.   As a direct result of the negligent and/or carless conduct of the Defendant,

plaintiff suffered damage to his personal property, including his/her motor vehicle, which

Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but not

limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

       36.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by

the Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.
        Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 17 of 22




       WHEREFORE, Plaintiff, Anthony Frazier, prays for judgment in Plaintiffs’ favor and

against Defendant, Garda World Security Corporation, in an amount in excess of Seventy-Five

Thousand ($75,000.00) Dollars, plus all costs and other relief this court deems necessary.

                                          COUNT V
                         Anthony Frazier v. Gardaworld Cashlink, LLC
                                   Negligent Entrustment

         37.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

 fully at length herein.

         38.     The negligence and/or carelessness of the Defendant, which was the proximate

 cause of the aforesaid motor vehicle collision and the resultant injuries sustained by the

 Plaintiff, consisted of but are not limited to the following:

               a. Permitting a driver for Gardaworld Cashlink, LLC, to operate the motor

                   vehicle without first ascertaining whether or not he was capable of properly

                   operating said vehicle;

               b. Permitting a driver for Gardaworld Cashlink, LLC, to operate the motor

                   vehicle when Defendant, Gardaworld Cashlink, LLC., knew, or in the

                   exercise of due care and diligence, should have known that a driver for

                   Gardaworld Cashlink, LLC, was capable of committing the acts of

                   negligence set forth above;

               c. Failing to warn those persons, including the Plaintiff, that Defendant,

                   Gardaworld Cashlink, LLC, knew, or in the existence of due care and

                   diligence should have known, that the Plaintiff would be exposed to a driver

                   for Gardaworld Cashlink, LLC’s negligent operation of the motor vehicle;

                   and
       Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 18 of 22




             d. Otherwise negligently entrusting said vehicle to said driver from Gardaworld

                 Cashlink, LLC.

       39.     As a direct and consequential result of the negligent and/or careless conduct of

the defendant, described above, the Plaintiff suffered various serious and permanent personal

injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or

aggravation of pre-existing conditions, including to the knee, head and back, all to Plaintiff’s

great loss and detriment.

       40.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for

an indefinite time into the future.

       41.      As an additional result of the carelessness and/or negligence of Defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       42.      As a further result of Plaintiff’s injuries, he has in the past, is presently and

may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.

       43.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by

the Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.
        Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 19 of 22




       WHEREFORE, Plaintiff, Anthony Frazier, prays for judgment in plaintiff’s favor and

against Defendant, Gardaworld Cashlink, LLC, in an amount in excess of Seventy-Five

Thousand ($75,000.00) Dollars, plus all costs and other relief this court deems necessary.

                                        COUNT VI
                       Anthony Frazier v. Gardaworld Cashlink, LLC
                                  Respondeat Superior

         44.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

 fully at length herein.

         45.     The negligence and/or carelessness of the Defendant, Gardaworld Cashlink,

 LLC, itself and by and through its agent, servant and/or employee, a driver for Gardaworld

 Cashlink, LLC, acting at all times relevant hereto within the scope of it’s agency, which was

 the direct and proximate cause of the aforesaid motor vehicle collision and the resultant

 injuries sustained by the plaintiffs, consisted of but are not limited to the following:

               a. Striking Plaintiff’s vehicle, forcing the Plaintiff’s vehicle into a concrete

                   barrier;

               b. Operating his/her vehicle into Plaintiff’s lane of travel;

               c. Failing to maintain proper distance between vehicles;

               d. Operating said vehicle in a negligent and/or careless manner so as to strike

                   Plaintiff’s vehicle, without regard for the rights or safety of Plaintiffs or

                   others;

               e. Failing to have said vehicle under proper and adequate control;

               f. Operating said vehicle at a dangerous and excessive rate of speed under the

                   circumstances;

               g. Violation of the assured clear distance rule;
Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 20 of 22




    h. Failure to keep a proper lookout;

    i. Failure to apply brakes earlier to stop the vehicle without striking the

       Plaintiff’s vehicle;

    j. Being inattentive to his/her duties as an operator of a motor vehicle;

    k. Disregarding traffic lanes, patterns, and other devices;

    l. Driving at a high rate of speed which was high and dangerous for conditions;

    m. Failing to remain continually alert while operating said vehicle;

    n. Failing to perceive the highly apparent danger to others which the actions

       and/or inactions posed;

    o. Failing to give Plaintiffs meaningful warning signs concerning the impending

       collision;

    p. Failing to be highly vigilant and maintain sufficient control of said vehicle

       and to bring it to a stop on the shortest possible notice;

    q. Operating said vehicle with disregard for the rights of Plaintiff, even though

       he/she was aware or should have been aware of the presence of Plaintiff and

       the threat of harm posed to him/her;

    r. Continuing to operate the vehicle in a direction towards the Plaintiff’s vehicle

       when he/she saw, or in the exercise of reasonable diligence, should have

       seen, that further operation in that direction would result in a collision;

    s. Failing to operate said vehicle in compliance with the applicable laws and

       ordinances of the Commonwealth of Pennsylvania, pertaining to the

       operation and control of motor vehicles; and

    t. Being otherwise careless and/or negligent under the circumstances.
       Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 21 of 22




       46.     As a direct and consequential result of the negligent and/or careless conduct of

the Defendant, described above, the Plaintiff suffered various serious and permanent personal

injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or

aggravation of pre-existing conditions, including to the knee, head and back, all to Plaintiff’s

great loss and detriment.

       47.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for

an indefinite time into the future.

       48.      As an additional result of the carelessness and/or negligence of Defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       49.      As a further result of Plaintiff’s injuries, he has in the past, is presently and

may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.

       50.   As a direct result of the negligent and/or careless conduct of the Defendant,

plaintiff suffered damage to his personal property, including his/her motor vehicle, which

Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but not

limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

       51.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by

the Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.
        Case 2:21-cv-01467-CDJ Document 1 Filed 03/29/21 Page 22 of 22




       WHEREFORE, Plaintiff, Anthony Frazier, prays for judgment in Plaintiffs’ favor and

against Defendant, Gardaworld Cashlink, LLC, in an amount in excess of Seventy-Five

Thousand ($75,000.00) Dollars, plus all costs and other relief this court deems necessary.

                                                    SIMON & SIMON, P.C.

                                     BY:__________________________________
                                                 Marc Simon, Esquire
